 



Exhibit 10.1

 

NOTICE AND ACKNOWLEDGEMENT OF MODIFICATION

TO PAYMENT SCHEDULE

 

The Director of the Department of Development of the State of Ohio, now known as
the Ohio Development Services Agency (the “Director”) and Intellinetics, Inc.
(the “Borrower”) entered into a Loan Agreement dated July 17, 2009 in the
original principal amount of $1,012,500.00 evidenced by a Cognovit Promissory
Note dated July 17, 2009 (the “Note”).

 

The parties agree that the Loan Agreement is hereby amended to authorize the
Director to modify the amortization schedule from time to time, setting forth
the amount of principal, interest and service fee payable under the Note.
Pursuant to the Company’s request, the Director has modified the payment
schedule pursuant to the amortization schedule noted as Amortization Schedule
#3, which is attached hereto as Exhibit A (the “Revised Schedule”). The Borrower
agrees that this Revised Schedule shall supersede all prior amortization
schedules, whether in the Note or in an attachment to the Note, and the
undersigned Company acknowledges and authorizes the Director to update the
schedule as an attachment to the Note. All other terms of the Note remain
unchanged.

 



  BORROWER:       Intellinetics, Inc.,   an Ohio corporation       By: /s/
Matthew L. Chretien       Print: /s/ Matthew L. Chretien       Date:  3/12/2013

 



 

 

 



Exhibit A

 

Summary of Amortization Schedule #3

 

 

 

Effective March 12, 2013, Intellinetics and the Ohio State Development Authority
entered into a Notice and Acknowledgement of Modification to Payment Schedule
(the “March 12, 2013 Modification #1”) relating to the June 17, 2009 note
payable issued by Intellinetics to the Ohio State Development Authority in the
amount of $1,012,500, bearing interest at a rate of 6.00% per annum. Pursuant to
the March 12, 2013 Modification #1, the Ohio State Development Authority
deferred principal and interest payment for a six month period until December
31, 2013, with the next principal and interest payment due on January 1, 2014.

 



 

 

 

